DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/634,708, filed 01/28/2020, claims foreign priority to FRANCE 1757335 filed on 07/31/2017 and is a 371 of PCT/EP2018/070638 with a filing date of 07/30/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Response to Amendment
This office action is in response to amendments submitted 05/11/2022 wherein claims 1-5, 7-8, 10-19, and 21-24 are pending and ready for examination.  Claim 9 is canceled, claims 6 and 20 were previously canceled.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 10-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (hereinafter Renzi), U.S. Pub. No. 2014/0145511 A1 in view of Lockwood, U.S. Pat. Pub. 2012/0098669 A1, in further view of Renieri Paolo Architect, “Shading” downloaded from https://web.archive.org/web/20160814104605/http://www.renieriarchitetto.com/riqualificazione-energetica/en/services/buildings-physics/shadow-analysis.html.

Regarding Independent claim 1 Renzi teaches: 
	A method for testing compatibility between energy requirements of an electrically stand-alone home-automation device and a predefined site for installing a photovoltaic module (Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082, fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses (¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predetermined site”),  
	the electrically stand-alone home-automation device comprising the photovoltaic module, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	the method comprising:  
	-selecting the electrically stand-alone home-automation device and storing, in a first memory, data identifying the electrically stand-alone home-automation devic(Renzi, fig 1, 
¶ 0094:  Renzi teaches a control device (5) which includes a memory), 
	Renzi does not teach:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site
	Lockwood teaches:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to consider and use such data when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
	Renzi does not teach:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,
	Lockwood teaches:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site (Lockwood, ¶ 0016-¶ 0017), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use solar radiation data because doing so would have allowed for considering solar radiation expected to impact the amount of power the solar cell could generate.  
	Paolo teaches:
	a shadow mask  (Paolo, pages 1-2, Paolo then uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by Paolo, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate.  	
	Renzi teaches:
	the device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).
	Renzi does not teach:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device,
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module,
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value, and
	Lockwood teaches:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module (Lockwood, ¶ 0017:  Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value (Lockwood, ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability”(¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” (¶ 0038) and the “flash duration” ¶ 0039) where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	
Regarding claim 2 Renzi as modified does not teach:
	defining and storing, in a fourth memory, data of a shadow mask representative of elements likely to project a shadow onto the predefined site.  
	Paolo teaches:
	defining and storing, in a fourth memory, data of a shadow mask representative of elements likely to project a shadow onto the predefined site (Paolo, pages 1-2, Paolo uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2).  In order to display “the shadows” the shadow information would inherently be stored in a memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the effects of shadowing as disclosed by Paolo in order to ensure the home-automation device of Renzi can operate as needed as shadowing would affect the power generation of the solar cell.

Regarding claim 7 Renzi as modified teaches:
	the estimating of the confidence index comprises computing a daily number of operating cycles of the electrically stand-alone home-automation device selected in the selecting (Renzi, fig 7, ¶ 0104-¶ 0108, ¶ 0205-¶ 0217:  Renzi teaches by comparing no load voltage and short circuit currents of the photovoltaic generator within a specific time frame to threshold values, device will either open, close, or partially close indicating the “number of operating cycles”). 

Regarding claim 8 Renzi as modified teaches:
	the daily number of operating cycles of the electrically stand-alone home-automation device selected in the selecting is computed iteratively (Renzi, ¶ 0084-¶ 0086:  Renzi teaches no load voltage is read at “predetermined and/or regular intervals” (¶ 0084) where the intervals are “preferably of the order of 1 minute” (¶ 0086).  Renzi also teaches the no load voltage is read “iteratively” leading to the “number of operating cycles” being “computed iteratively”). 

Regarding claim 10 Renzi as modified does not teach:
	computing a number of typical daily use scenarios that the electrically stand-alone home-automation device is able to handle when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value.  
	Lockwood teaches:
	computing a number of typical daily use scenarios that the electrically [stand-alone home-automation] device is able to handle when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value (Lockwood, ¶ 0021:  Lockwood teaches “operational parameters” can be changed and then compared to the energy available in order to determine if the device is operable (¶ 0021)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include different scenarios as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate properly as each of the different scenarios are expected to impact the amount of energy needed by the device.     

Regarding claim 11 Renzi as modified does not teach:
	the method is implemented by a mobile terminal.  
	Lockwood teaches:
	the method is implemented by a mobile terminal (Lockwood, ¶ 0037).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include a mobile device to ensure the home-automation device of Renzi for ease of operation.    

Regarding claim 12 Renzi as modified does not teach:
	displaying complementary information relating to the electrically stand-alone home-automation device selected in the selecting.  
	Lockwood teaches:
	displaying complementary information relating to the electrically stand-alone home-automation device selected in the selecting (Lockwood, ¶ 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include a display to ensure information associated with the home-automation device of Renzi can readily be seen.    

Regarding claim 13 Renzi as modified does not teach:
	estimating average insolation data at the predefined site, and 
	superposing the average insolation data with those of the shadow mask.  
	Lockwood teaches:
	estimating average insolation data at the predefined site (Lockwood, ¶ 0015:  Lockwood teaches after the device determines its location “the solar insolation of the device can be determined” (¶ 0015)), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of solar energy available to ensure the home-automation device of Renzi can operate as needed as the amount of solar energy available would affect the power generation of the solar cell.  .  
	Paolo teaches:
	superposing the average insolation data with those of the shadow mask (Paolo, pages 1-2, Paolo uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the effects of shadowing as disclosed by Paolo in order to ensure the home-automation device of Renzi can operate as needed as shadowing would affect the power generation of the solar cell.

Regarding claim 14 Renzi as modified does not teach:	
	the computing of the energy balance comprises computing an energy balance over a complete year. 
	Lockwood teaches:
	the computing of the energy balance comprises computing an energy balance over a complete year (Lockwood, ¶ 0016-¶ 0017:  Lockwood teaches determining the amount of solar energy available throughout the year (¶ 0016) and compares it to the minimum energy requirement of the device (¶ 0017) disclosing an “energy balance over a complete year”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include an energy balance as disclosed by Lockwood in order to ensure the home-automation device of Renzi can operated as needed as periods of low energy availability would affect the power generation of the solar cell.    

Regarding claim 15 Renzi as modified teaches:
	the position data comprise at least data on a location and on an orientation of the predefined site (Renzi, fig 1, ¶ 0102:  Renzi teaches knowing the “geographical location and/or the geographical orientation of the dynamic system 2 and/or dynamic apparatus 1” (¶ 0102)).
	
Regarding claim 16 Renzi as modified teaches:
	A method for installing the electrically stand-alone home-automation device, the electrically stand-alone home-automation device comprising the photovoltaic module, the device that closes, occults, protects or screens from the sun and the element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by the electrical energy generated by the photovoltaic module (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” which reads on “element for storing electrical energy”),  
	installing the device that closes, occults, protects or screens from the sun, and  
	installing the photovoltaic module on the predefined site (Renzi, fig 1:  Renzi teaches a “device that closes, occults, protects from the sun or screens” operating therefore it is installed (¶ 0138)).  
	Renzi does not teach:
	implementing the method for testing compatibility between the energy requirements of the electrically stand-alone home-automation device and the predefined site for installing the photovoltaic module as claimed in claim 1 and, if the compatibility test is positive,
	Lockwood teaches:
	implementing the method for testing compatibility between the energy requirements of the electrically stand-alone home-automation device and the predefined site for installing the photovoltaic module as claimed in claim 1 and, if the compatibility test is positive,
(Lockwood, ¶ 0017, ¶ 0046:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017).  Lockwood teaches if the controller will determine if the amount of energy available is insufficient at any time during the year it will indicate the parameters are not sustainable (¶ 0046));  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  	

Regarding independent claim 17 Renzi teaches:  
	A device for testing compatibility, comprising hardware and/or software elements designed to implement a compatibility method (Renzi, Fig 1 depicts “hardware elements.”  Renzi also has “software elements” (¶ 0095, ¶ 0150))
	for testing compatibility between energy requirements of an electrically stand- alone home-automation device and a predefined site for installing a photovoltaic module (Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082:  Fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses (¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predetermined site”),  
	the electrically stand-alone home-automation device comprising the photovoltaic module, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	the method comprising:  
	-selecting the electrically stand-alone home-automation device and storing, in a first memory, data identifying the electrically stand-alone home-automation devic(Renzi, fig 1, 
¶ 0094:  Renzi teaches a control device (5) which includes a memory),
	Renzi does not teach:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site
	Lockwood teaches:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to consider and use such data when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
	Renzi does not teach:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,
	Lockwood teaches:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site (Lockwood, ¶ 0016-¶ 0017), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use solar radiation data because doing so would have allowed for considering solar radiation expected to impact the amount of power the solar cell could generate.  
	Paolo teaches:
	a shadow mask  (Paolo, pages 1-2, Paolo then uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by Paolo, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate.  
	Renzi teaches:
	the device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).
	Renzi does not teach:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device,
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module,
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value, and	
	Lockwood teaches:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module (Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value (Lockwood, ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability”(¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” and the “flash duration” where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	
Regarding independent claim 18 Renzi teaches:	
	A non-transitory computer-program product that is downloadable from a communication network and/or stored on a computer-readable data medium wherein the program contains instructions that, when the program is executed by the computer, cause the computer to implement (Renzi, ¶ 0149-¶ 0151:  Renzi teaches a microcontroller and software, a microcontroller would inherently include a memory to execute program instructions)
	A method for testing compatibility between (Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082, fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses (¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predetermined site”),  
	the electrically stand-alone home-automation device comprising the photovoltaic module, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	the method comprising:  
	-selecting the electrically stand-alone home-automation device and storing, in a first memory, data identifying the electrically stand-alone home-automation devic(Renzi, fig 1, 
¶ 0094:  Renzi teaches a control device (5) which includes a memory), 
	Renzi does not teach:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site
	Lockwood teaches:
	obtaining and storing, in a second memory, position data relating to the predefined site, 
	estimating and storing, in a third memory, data of a sun chart at the predefined site (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to consider and use such data when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
	Renzi does not teach:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,
	Lockwood teaches:
	computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site (Lockwood, ¶ 0016-¶ 0017), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use solar radiation data because doing so would have allowed for considering solar radiation expected to impact the amount of power the solar cell could generate.  
	Paolo teaches:
	a shadow mask  (Paolo, pages 1-2, Paolo then uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by Paolo, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate.  	
	Renzi teaches:
	the device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).
	Renzi does not teach:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device,
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module,
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value,	
	Lockwood teaches:
	computing an energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected electrically stand-alone [home-automation] device (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	estimating a confidence index representative of a compatibility between the energy requirements of the electrically stand-alone [home-automation] device selected in the selecting and the energy delivered by the photovoltaic module (Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood teaches:
	the estimating of the confidence index comprises computing a number of successive operating cycles that may be carried out by the electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value (Lockwood, ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability”(¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” and the “flash duration” where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	
Regarding claim 19 Renzi as modified teaches:
	A non-transitory computer-readable storage medium containing the computer-program product as claimed in claim 18 (Renzi, ¶ 0149-¶ 0151:  Renzi teaches a microcontroller and software, a microcontroller would inherently include a memory to execute program instructions).

Regarding claim 21 Renzi as modified does not teach:
	the estimation of the confidence index comprises comparing a charge of the element for storing electrical energy, a discharge of the element for storing electrical energy, and a consumption of the device that closes, occults, protects or screens from the sun, so as to determine a compatibility between the energy requirements of the device that closes, occults, protects or screens from the sun and the predefined site intended to receive the photovoltaic module associated with the device that closes, occults, protects or screens from the sun.
	Lockwood teaches:
	the estimation of the confidence index comprises comparing a charge of the element for storing electrical energy, a discharge of the element for storing electrical energy, and a consumption of the device that [closes, occults, protects or screens from the sun], so as to determine a compatibility between the energy requirements of the device that [closes, occults, protects or screens from the sun] and the predefined site intended to receive the photovoltaic module associated with the device that [closes, occults, protects or screens from the sun]  (Lockwood, ¶ 0016-¶ 0017, ¶ 0036, ¶ 0039:  Lockwood teaches operational information includes “charge efficiency, charge acceptance and depth of discharge” (¶ 0039) associated with the battery which receives and stores electrical energy from the solar panel (¶ 0036).  Lockwood teaches determining “a minimum energy requirement to operate the solar-powered device” (¶ 0017) and “a maximum available energy level determined from the solar insolation information” (¶ 0017) which is dependent on location (¶ 0016)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include energy information associated with the device and the location as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate properly. 

Regarding claim 22 Renzi as modified does not teach:
	the yearly threshold value is the lowest value of the charge of the energy storing element over a year.  
	Lockwood teaches:
	the yearly threshold value is the lowest value of the charge of the energy storing element over a year (Lockwood, fig 1, fig 2, ¶ 0044:  Lockwood teaches “The controller 24 refers to the operational information stored in the memory unit to cross-reference the entered geographic position and insolation information and to correlate it to the minimum daily expected solar insolation levels 32 for that area” (¶ 0044)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by including the minimum amount of energy available as a threshold as taught by Lockwood to ensure the home-automation device of Renzi can operate successfully because if the solar cell can produce enough energy when the solar insolation level is at a minimum, the solar cell can produce enough energy at greater levels.

Regarding claim 23:
	Claim 23 recites analogous limitations to claim 22 above and is therefore rejected on the same premise.

Regarding claim 24:
	Claim 24 recites analogous limitations to claim 22 above and is therefore rejected on the same premise.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi in view of Lockwood and Paolo as applied to claim 1 above, and further in view of McClure et al., hereinafter McClure, U.S. Pub. No. 2015/0331972 A1 as evidenced by GIS Lounge, Windham, downloaded from https://www.gislounge.com/shadows-angles-measuring-object-heights-satellite-imagery/.  

Regarding claim 3 Renzi as modified does not teach:
	comprising taking one or more photographs and/or recording a film, at the predefined site, according to an image-capture angle, wherein the shadow mask is defined on the basis of the one or more photographs taken at the predefined site and/or on the basis of the film recorded at the predefined site.  
	McClure teaches:
	comprising taking one or more photographs and/or recording a film, at the predefined site, according to an image-capture angle, wherein the shadow mask is defined on the basis of the one or more photographs taken at the predefined site and/or on the basis of a the film recorded at the predefined site  (McClure, ¶ 0045:  McClure teaches the “length of a shadow cast by an object, a tree for example, estimates its size and/or height above the ground” where the shadows are seen in “images” and the “length of a shadow cast by an object” must take into account the “image-capture angle” in order to produce useful information as evidenced by GIS Lounge (Windham, 2nd paragraph, fig 2)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include shadow information as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as shadows are expected to impact the amount of power the solar cell could generate.   

Regarding claim 4 Renzi as modified does not teach:
	optimizing a value of the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module placed at the predefined site to maximize intersections between a zone covered by the image and a path of the sun.  
	McClure teaches:
	optimizing a value of the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module placed at the predefined site to maximize intersections between a zone covered by the image and a path of the sun (McClure, ¶ 0270:  McClure teaches “Geographic or topological conditions can be determined from a local survey or from commercial data bases that provide satellite imagery, either from radar, LIDAR, or stereo techniques” (¶ 0270).  From these images, “Shading or shading from local effects, such as trees, mountains, buildings and the like can be modeled and calculated and interpolated and the imposed deficiencies therefrom entered as part of the overall design” (¶ 0270).  Therefore, the position of the “photovoltaic module” can be adjusted to optimize “the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module” in order to “maximize intersections between a zone covered by the image and a path of the sun”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include shadow information as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as shadows are expected to impact the amount of power the solar cell could generate.   
	
Regarding claim 5 Renzi as modified does not teach:	
the value of the image-capture angle is optimized by considering three criteria, a first criterion dependent on an angle of incidence of the sun, a second criterion dependent on a response of the photovoltaic module and a third criterion dependent on a duration of insolation at the predefined site.
	Morse teaches:
	the value of the image-capture angle is optimized by considering three criteria, a first criterion dependent on an angle of incidence of the sun, a second criterion dependent on a response of the photovoltaic module and a third criterion dependent on a duration of insolation at the predefined site (Morse, ¶ 0058, ¶ 0073, “A line drawn from the sun direction to each of the obstructions” (¶ 0058) reads on “angle of incidence of the sun.”  The “shadow algorithm” “may be used to determine shadow effects on the solar panels placed in potential shadow areas” (¶ 0073) reads on “response of the photovoltaic module.”   The sun’s position is determined “from a start time to end time (as defined by the user)” (¶ 0058) reads on “duration of insolation”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the three criteria as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as each of these are expected to impact the amount of power the solar cell could generate.   

Response to Arguments
Applicant’s arguments (remarks) filed 05/11/2022 have been fully considered and are found to be persuasive and the corresponding rejection are hereby withdrawn.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kugal et al., U.S. Pub. No. 2010/0182774 A1, teaches managing load power consumption based on stored energy rate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/1/2022